Citation Nr: 0810366	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
with memory loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for obstruction of the 
left ureter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's migraine headaches with memory loss are not 
related to service.

2.  By way of a December 1977 rating decision, the RO denied 
service connection for obstruction of the left ureter; the 
veteran did not appeal.

3.  Evidence received since the December 1977 rating decision 
is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The veteran does not have migraine headaches with memory 
loss that are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for obstruction of the left 
ureter has not been received.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2004, February 2005, and March 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The veteran was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, and he was told what was required 
to substantiate the underlying service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The veteran was 
also apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records, social security administration (SSA) 
records, and VA and private medical records.  VA has no duty 
to inform or assist that was unmet.

II. Service Connection-Migraine Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The veteran contends that he currently has a medical 
condition where exposure to chemicals, perfumes, and certain 
foods cause memory loss and headaches.  He stated that the 
Navy doctors misdiagnosed him with gastroenteritis and 
trapped gas in February 1972 when he presented complaining of 
abdominal pain in the left side, when according to the 
veteran, he really had a totally blocked left kidney/(lower 
left ureter), which ended up causing him years of suffering.  
The veteran alleges that his kidney disability turned into a 
chronic disease because his kidneys were unable to get rid of 
toxins, which caused a breakdown in his immune system.  He 
noted that 1991 was when he began to have severe problems, 
including migraine headaches, which began while he was 
working as a diesel mechanic.  In addition, a statement from 
the veteran when applying for social security disability 
benefits, stated that he was confined to his house to avoid 
exposure, noting that any exposure to insecticides, cologne 
or carpet smells, left him very disoriented and caused severe 
headaches.

Treatment records from the Headache Center of Oklahoma dated 
from July 1991 through December 1991, contain an August 1991 
letter from M.H., M.D., stating that he saw the veteran for 
the first time in August 1991 where he gave a history of 
having occasional headaches in the past; however, the veteran 
reported that on July 1991, while working in a very hot, non-
ventilated area and using a spray that contained chemicals, 
he began to develop a severe headache.  Dr. H. opined that he 
was not sure exactly what the headache was, but it sounded as 
though it could have been a prolonged-status migrainosa, or 
perhaps it was triggered by the spray or the heat, but that 
no prolonged neurological damage was noted.

An August 1991 discharge summary from the Muskogee Regional 
Medical Center noted that the veteran was admitted because of 
severe headaches not controlled with analgesics as an 
outpatient.  The report noted that the veteran started having 
severe headaches about four and a half week prior when he was 
working in an enclosed garage at the onset of the headache, 
and was exposed to fumes at the time.  S.P., M.D. noted that 
it was suspected that the possible vascular headache might be 
associated with exposure to fumes.

Another August 1991 letter from S.P., M.D. again noted that 
the veteran started having headaches about three and a half 
weeks earlier and stated that the headache had a somewhat 
gradual onset, noting that the veteran could not pinpoint the 
exact onset, but reported that it started around the time he 
was working in a garage in a closed environment, and was 
exposed to fumes.  The examiner diagnosed the veteran with a 
recent onset of a headache of persistent nature and stated 
that it could be an atypical form of vascular headache.

A November 1991 discharge summary from the St. Francis 
Hospital, again noted that the veteran was admitted to the 
hospital with a history of onset of headaches in July 1991, 
and noted that he had an occasional headache prior to that 
time.  He noted that he was using some spray in an area that 
was not ventilated, and the headache started, was severe and 
then got worse.  Tests were conducted and the veteran was 
discharged with medication and a diagnosis of chronic 
headaches.

An August 1992 letter by W.R., M.D. of the Environmental 
Health Center noted that the veteran presented in February 
1992 complaining of headaches and that a SPECT scan of the 
brain was done that showed poor flow, which Dr. R. noted was 
a result typical of that encountered in cases of 
neurotoxicity.  Dr. R. diagnosed the veteran with chemical 
exposure, cephalgia, and food, inhalant and chemical 
sensitivities.

The record contains a March 1994 letter from L.A., D.O., 
noting that the veteran was first seen in November 1993 for 
chronic cephalgia, memory loss, and disorientation.  Dr. A. 
noted that the veteran reported a history of being diagnosed 
with food, inhalant, and chemical sensitivities by W.R., M.D. 
after working in a non-ventilated area.  Dr. A. advised him 
to avoid inciting agents in an effort to minimize further 
damage to his immune system.

In this case, it is clear that the veteran currently 
experiences severe, chronic headaches.  However, the service 
medical records, including the entrance and discharge 
examinations, do not contain any reference to complaints or 
treatment for headaches.  Further, the file does not contain 
medical evidence attributing the veteran's currently 
diagnosed headaches to any disease process that began in 
service or any specific injury or accident that occurred in 
service.  In fact, regarding etiology, all the medical 
evidence in the record, including statements made by the 
veteran, suggest that the onset of the veteran's headaches 
was in 1991 as a result of exposure to chemicals and toxins 
while working in a closed garage environment.  Specifically, 
as noted above, the August 1991 discharge summary reported 
that the veteran started having severe headaches while 
working in an enclosed garage and being exposed to fumes.  
Dr. P. stated that he suspected that the possible vascular 
headache might be associated with exposure to fumes.  
Further, records from the Headache Center of Oklahoma dated 
from July 1991 through December 1991, contain a statement 
from the veteran noting that on July 1991 while working in a 
very hot, non-ventilated area and using a spray that 
contained chemicals, he began to develop a severe headache 
which worsened.  Dr. H. opined that he was not sure exactly 
what the headache was, but it sounded as though it could have 
been a prolonged-status migrainosa, or perhaps it was 
triggered by the spray or the heat.  In sum, there is no 
medical evidence of record attributing the veteran's 
currently diagnosed headaches to service.  In fact, all the 
medical evidence points to the onset of the headaches in 
1991, 20 years after discharge from the military; and 
further, as both Dr. P. and Dr. H. opined, although they were 
not certain of the etiology of the veteran's headaches, the 
onset could have been triggered by exposure to fumes.  
Additionally, there is no medical evidence of record that 
supports the veteran's contention that his allegedly 
improperly diagnosed complaint in February 1972 of 
gastrointestinal problems was really the onset of a lower 
left ureter obstruction, which led to a kidney problem that 
in turn interfered with his body's ability to release toxins.

The Board points out that a VA examination is not warranted 
in this case because as noted above, the file contains no 
evidence of an in-service event, injury or disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (VA not 
required to provide a medical examination to claimant as part 
of duty to assist if the record does not already contain 
evidence of an in-service event, injury, or disease); Wells 
v. Principi, 326 F.3d 1381 (2003) (Board under no obligation 
to obtain a medical opinion when there is no competent 
evidence that the veteran's disability or symptoms were 
service related).

In view of the foregoing, the Board finds that service 
connection for migraine headaches with memory loss is not 
warranted. 

III. Claim to Reopen-Obstruction of the Left Ureter

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a claim of service connection for 
obstruction of the left urethra was denied in December 1977, 
and there was no appeal.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The veteran filed a claim to reopen in December 2004.  For 
claims filed after August 28, 2001, the following definitions 
apply.  66 Fed. Reg. 45620 (Aug. 29, 2001).  "New" evidence 
is evidence not previously submitted to agency decision 
makers.  "Material" evidence is evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the December 1977 denial, and that also raises a reasonable 
possibility of substantiating the claim that obstruction of 
the left ureter is related to military service.

At the time of the December 1977 denial, the relevant 
evidence of record consisted of the veteran's SMRs, DD-214, 
an August 1977 certificate of attending physician, H.T., 
M.D., noting that he treated the veteran in August 1977 and 
diagnosed him with a left ureteral stone and referred him to 
E.F., M.D.; an August 1977 examination by E.F., MD; and an 
October 1977 VA examination by J.F., M.D. diagnosing the 
veteran with a history of possible impacted stone in the left 
lower ureter, with complaints of obstruction.  Included in 
the above-mentioned evidence was a February 1972 entry in the 
service medical records, where the veteran reported that he 
experienced left-sided abdominal pain for the past twelve 
hours, and complained that the pain was constant with 
intermittent cramping.  On examination, the examiner noted 
that his abdomen was soft, non-tender, and gave an impression 
of probable gastroenteritis, and treated the veteran with 
milk of magnesia.  The above mentioned August 1977 
examination by E.F., M.D., noted that the veteran was 
admitted for a cystoscopic examination with left retrograde 
pyelography and Dr. F. diagnosed the veteran with an 
obstruction of the left lower ureter, cause undetermined.  
Dr. F. noted that the veteran had been followed since June 
because of pain in his left side, and was known to have a 
stricture in the left lower ureter.  Dr. F. noted that no 
stones had ever been identified, although he had a history in 
the past strongly suggestive of stones, about 7 or 8 years 
ago in the service and also again in January of this year.  
The report noted that the veteran would be followed for two 
or three months, and if his condition did not improve, he 
would be scheduled for surgical exploration of the left lower 
ureter.

The evidence received since the December 1977 denial of 
service connection consists of numerous treatment reports and 
letters from physicians that do not pertain to the veteran's 
ureter disability.  Specifically, most of the newly received 
evidence that is not relevant to the obstruction of the left 
lower ureter claim consists of letters and records from 
physicians pertaining to the veteran's inhalant and chemical 
sensitivities, including records from L.A., D.O., W.R., M.D., 
T.S., M.D., and other medical evidence pertaining to the 
veteran's migraine headaches, including records from the 
Headache Center of Oklahoma, St. Francis Hospital, outpatient 
treatment records from the Muskogee VAMC, and an August 1991 
consult from E.F., M.D. for severe headaches.

The only evidence that has been received since the December 
1977 denial that pertains directly to the veteran's ureter 
disability are records from E.F., M.D., dated in November 
1977, diagnosing the veteran with two strictures of the left 
ureter, cause undetermined, and noting that the veteran 
underwent the insertion of a left ureteral catheter.  This 
report again noted that the veteran had a similar episode in 
the service seven years previously; however, this was also 
noted in a record by Dr. F. prior to the December 1977 
denial.  Another treatment record by Dr. F. noted a follow-up 
visit in March 1978 diagnosing the veteran with a previous 
left ureteral stricture following corrective surgery with 
apparent excellent postoperative results.  The veteran also 
submitted private treatment records in May 2005, that 
pertained to his left ureter disability, including treatment 
records from E.F., M.D. of the urology department of Muskogee 
General Hospital dated from September 1977 through September 
1990; however, none of this newly submitted evidence pertains 
to the onset of the veteran's ureter obstruction.

While the evidence received since the previous denial of 
service connection for the ureter disability is new in the 
sense that it was not of record at the time of the earlier 
denial, it is not material because, by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the new evidence does not raise a 
reasonable possibility of substantiating the claim because 
none of it contains competent evidence describing a 
relationship between the veteran's ureter disability and any 
injury or incident that occurred in service, including the 
February 1972 entry in the service medical records noting 
complaints of abdominal pain, and treatment with milk of 
magnesia, which the veteran alleges is the incident that 
documents the in-service onset of his disability.

Here, the Board notes that evidence submitted prior to the 
December 1977 denial includes an August 1977 examination by 
Dr. F., diagnosing the veteran with obstruction of the left 
lower ureter, and noting that although no stones had ever 
been identified, the veteran had a history in the past 
strongly suggestive of stones, about 7 or 8 years ago in the 
service and also again in January of that year.  Subsequent 
to the December 1977 denial, a record was submitted dated in 
November 1977, diagnosing the veteran with two strictures of 
the left ureter, cause undetermined, and noting that the 
veteran had a similar episode in the service seven years 
previously.  In this case, although the documents were 
different, the statement noting a similar episode seven years 
previously involving a left ureter obstruction, was of record 
and before agency decisionmakers at the time of the December 
1977 denial.  Therefore, this information is cumulative and 
redundant of the evidence of record at the time of the last 
prior denial, and thus does not rise to the level of new and 
material evidence.  Further, the November 1977 statement is 
unsupported by any sort of rationale, and specifically noted 
an "undetermined cause" for the stricture.  As such, the 
Board finds that not only is the November 1977 statement not 
"new", but it also does not raise a reasonable possibility 
of substantiating the claim because it does not provide an 
opinion connecting the onset of the veteran's disability to 
service.

Here, the veteran is not competent to provide medical 
information regarding the nature of a disease or its onset; 
consequently, his assertions in this regard do not raise a 
reasonable possibility of substantiating his claim.  Because 
new and material evidence has not been received, the claim to 
reopen is denied.


ORDER

Entitlement to service connection for migraine headaches with 
memory loss is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for obstruction of 
the left ureter, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


